Title: To Thomas Jefferson from Neil Jamieson, 12 July 1784
From: Jamieson, Neil
To: Jefferson, Thomas



Sir
New york July 12th. 1784

In complyance with my promise, I sit down to give you a Sketch of the Trade of Virginia. I will begin at a period when they were in the happiest Situation, free from foreign or Domestic troubles, this Era will begin with the years 1771, 1772 and 1773. I will go into the consideration of your Staple vizt. Tobaccos, and comparing these three years Exports with the Trade carried on in the time of the war, with some proofs of an early date, as well as the Situation of the trade at this present time, will lay some things before you that has not been taken notic of by many people, but ought to be considered with attention by every man who is in the least Interested for the Prosperity of the State of Virginia.
The Exports from Virginia to Great Britain only, for the three years following vizt. 1771, 1772 and 1773, In British and American Free Bottoms were as followes, as well as the Average prices it cost in the Country, and the General Average prices it sold for in Britain, the whole is reduced to Sterling Money.
The Exports of Tobaccos from Virginia from the Month of October 1770 to October 1771 to the Ports of G. Britain were as follows vizt. 

                                Hds. Tobaccos
Upper district James River         25010
Lower District   do.                2303
In free Bottoms                     5221                    Sterling
                                   -----
                                             32,534
York River                                    9 075

Rappahanock River                            12,020
South Patomack                               11,549
In free bottoms from the 3 last Rivers        1,779
                                             ------
                                             66,957
                                             ------
                                             Sterling
66,957 Hds. Cost in Virginia the
       average price of £6.10 ⅌ Hhd.    £435,220.10.0.
    Sold in Great Britain for about 
       £8.15/ sg.                              £583,880 [sic]
Exported from Virginia from the 1st of October 1771 till the
1st. October 1772 &c.
                            Hds. Tobo.
Upper District James River    21,733
Lower District   do.           3 167
In free Bottoms                4 632 
                              ------        29,532
York River                                   8 634
Rappahanock River                           14 549
South Patomack                              10,716
In free Bottoms from these 3 last rivers     1,777
                                            ------
                                            65,208
65,208 Hhds. Tobo. cost in Virga.
      about £6. Stg.⅌ Hhd.                £391,248
     Sold in Britain for about £8 ⅌ Hhd.                    £531,664 [i.e., £521,664]
    There was Exported from Virginia from October 1772 till 
October 1773 to Great Britain
Upper District James River       27,592
Lower District  do.               4 674
In free Bottoms                   3 421 
                                 ------     35,687
York River                                   8 248
Rappahanock River                           13 244
South Patomack                              10,541
In free Bottoms from these 3 Rivers          1,857
                                            ------
                                            69,577
                                            ------
 
69,577 Hhds. cost in Virginia about 
       £6 stg. ⅌ hd.                      £417,462
    Sold in Britain for about £7.10/                        £521,827

The three preceeding years exports of Tobaccos amounted to 201,742 Hhds. Tobo. and Cost in the Countrey the Sum of £1,243,930 Sterlng. and sold for the sum of (in Britain) £1,637,371 so that the average quantity of Tobaccos exported from Virginia to G. Britain for the year 1771, 1772, 1773, was 67,247 Hogsheads, and Cost in the Country about the sum £414,643 Sterling and Sold in Britain for about the sum of £545,790 Sterling. This very article employed 33,423 Tuns of shipping.
In the foregoing three years exportation you can easly come to the quantity of Tuns of shiping which belonged to Virginia by the quantity of Tobaccos exported in free bottoms—you will be pleasd to recollect that Free bottoms were Ships belonging to the Inhabitants of Virginia who were exempted from the Impost of 2/ ℔ hhd. and paid no Tonage. This was to Encourage ship building in the Collony. To find out the quantity of shiping belonging then to the Inhabitants of Virginia Divide the Tobaccos exported by free Bottoms by 4, and that will give nigh the tonage as they made about Two Voyages in the year.
In all Commercial Countreys when there is a Staple article, such for Instance as Tobacco in the State of Virginia, great care should be taken to keep up the quality thereof. The Quantity is another matter that ought to be well Considered. The policy of the Dutch is well known to all Europ with respect to their Spice Trade, of which they have made a Monopoly for many Years.
If the Spice Trade had been in the hands of the different European Nations that trade to India the Prices at the European Market could not be supported which that article has commanded for many years in Europ. The Dutch East India Company know their interest so well, as when the quantity Imported exceeded the Common Consumption of Europ, they destroy such a proportion as makes the rest remaining on hand more valuable, then the whole quantity imported.
To place this matter in a clear light, By an Act of “Parl: James the 2d. begun in Jany. 1621, It was Enacted That no Tobaccos was to be Imported After the 1st. of October 1621, but from Virginia and the Somer Isles, and after that day, none was to be planted in England. There was to be paid the King for Custom 6d. ⅌ pound in Consideration of the loss he might sustain in his  revenue, none was to be sold by the merchant for more than Eight shillings ⅌ pound, and by the retaillers none for more than 10/ the pound, but such as sell Tobaccos by the pipe, may make the most they can.”
To put this matter in a clear light to you I will add to this the Exports of Tobacco from Virginia in one year of the war, and fix the prices it has brought at the different markets in Europ, the Cause of the Prices rising to such an amazing vallue you will easly preceive to be owing entirly to the shortness of the quantity exported. This was the case the last war. But the last war was very different in its consequences to any that had formerly hapend with respect to the Effect it had on Commerce. The Prices of all american production in the former wars, was much lower at the places of their growth, than in time of Peace, for a war did not by any means Effect the prices of Tobaccos in Europ in the former wars with France and Spaine.
If 70,000 hhds. Tobacco had been exported from Virginia in the war of 1740. or 1756. although the Preemium was 5 to 8 ⅌ Ct. higher than in time of Peace, and the freight must be higher in the same proportion with the Preemium, and allowing that ⅛, ¼, or ½. of the 70000 hhds. exported had been taken by the French and Spaniards, on the Passage home, yet this did not raise the value of the Commodity in Europ, because there is a certain quantity of Tobacco required for the European market. It is immatiearal to what part of Europ it is carried. If it once gets there, it will find its way to market. If the quantity exceeds the Common consumption of Europ, It will be low, if the quantity is short of the common consumption It will rise in price in proportion. This will be Illustrated to you by the exports from Virginia in the year 1779. as well as it will be brought to your view this present year.
In the year 1778 and 1779 Tobacco in Virginia was worth very little to the Planter, but owing to the highness of Labour, the expence of Craaft hire, and other causes that all countreys are liable to in time of war, a HHd. Tobacco Purchased in Virginia by a Subject of France may be estimated as follows vizt. 

1 hhd. Tobo. grs. 1000.@ 25/                        £12.10.                 Sterlng.
Deduct Exch. 25 ⅌ C.                                  2.10.                £10.
                                                   --------
Insurance on £21. to cover £10 Insur.   }
   of loss the Preeme. 50 ⅌ C. in this  }                                   10.10
   risque in 1778 & 1779                }

The freight then was £20 ⅌ Tun of 4 hhds. }
   to the Tun which was 50 ⅌ C. higher    }                                  5.
   than the war freight to Britain        }
Charges general in loading & Cooperage in France                             1.15.6
                                                                            --------
Landed in France                                                            27.5.6
Sales of said Hhd. Tobo. Imported into
  France in 1778 & 1779 vizt.
1 hhd. 1000 ℔ will produce 937 ℔
  the Prices in France were from 65 to 
  85 livres ⅌ 107 ℔ the medium price
  is 75 livres ⅌ 107 ℔ @ 101/2d. ⅌ livre                                   29.14.6
Deduct Commission & Charges 5 ⅌ C.                                           1. 9.
                                                                            --------
                                                                            28. 5.6
Leaves a proffite to the Importer of                                         1.
Sales of a Hogshead of Tobacco Imported into Holland in 1778 & 1779
1 Hhd. Tobo. grs. 1000 ℔ will produce
   in Holland 890 ℔ the Current price
   was from 8 to 12 stivers ⅌ ℔ th
   medium price is 10 Stivers making 445
   Guilders  @ 21d. ⅌ Guilder is                    £38.18.9
Deduct 5: ⅌ C. Agio on money 5 ⅌ C.
  refraction and 2½ ⅌ C. Coms. & Charges
  the whole 12½ ⅌ Ct.                                 4.19.10¼
                                                    ----------
                                                                            £33.18.10¾
Cost of Charges general let us supose the
   same as that Imported into France                 27. 5 6
                                                    --------
   will leave a profite to the Importer of                                   £6.13. 4¾
A Hogshead of Tobo. purchased at the same time, at St. Eustatius
   or Curracoa for the British Market vizt.                                 W. Indn. Cy.
   1. Hd. 1000 ℔@ 12d. ⅌ ℔                                                 £50.
   Commission 5 ⅌ C. Addl.                                                    2.10
                                                                             -------
                                                                            £52.10
   Exch. 60 C. deduct                                                        19.13.6
                                                                             -------
                                                                             32.16.6

   Insurance on £41 to Cover £32.16.6 insur.
   of Loss @ 20 ⅌ C. the Price then paid                                      8. 4.
   War freight to Britain @ £16 ⅌ Tun                                         4.
   Charges General                                                            2.10.6
                                                                             -------
                                                                            £47.11.
Sales of the above Hhd. Tobo. at the British Market—
  1000 will produce 950. the Currt. price in
  Britain in 1778, 1779, was 10d. or 22d. ⅌ ℔
  after Paying a duty of 7d. ⅌ ℔ the average
  price is 16d.⅌ ℔                                                         £63. 6.8
  Deduct Coms. & Charges general @ 7½⅌  C.                                    4.14.7
                                                                             -------
                                                                             58.12.1
  leaves a profite to the Importer of                                        11. 1.1.

There was Imported into the Ports of Amsterdam and Rotterdam from Octr. 1779 to Octr. 1780—Virginia Tobo.

                                         Hds Tobo.    Sold for in
                                                    Europ sterling money
From the Islands of Curacoa & St. Eustatos   3800
Imported Immediatly from america             1250
                                            ------
Into Holland                                 5050    £38   £191,900
Imported into France                         6247.    29    181,163 
Imported into Spaine                          767.    35     26 740 
  “ Hamburg & Breemen                         805.    40     32,200 
  “ Sweadon Norway & Denmark                  758.    40     30,320 
  “ Great Britain from the W. Indies     }
      Charlestown & N York & sent there. }   8015.    64.   512,960
      in prizes                          }
Consumed in the W. Indes & N York             370.    40     14,800
                                            ------          ---------
                            Hhds.           22012.         £990,083
The average quantity of Tobo. exported from Virginia in
1771, 1772, & 1773. was 67,247 Hhds. & produced at the British
Market the Sum of                                          £545,790
 The Exports in the year 1780 were 22012 Hds.   }
                                                } for      £990 083
 Tobaccos and sold for at the Different Markets }


It may seem very extraordinary that 22,012. Hhds. Tobaccos exported in the year 1780 from Virginia should sell for more money to the amount of £444,293 stg. than 67,247. Hhds., the average quantity exported in 1771, 1772, and 73.
To Solve this afair, Previous to the breaking out of the War between G. Britain and america, the Manufacturs of Tobaccos in Holland, France and Germany said, That the prices of American Tobaccos could never exceed 4d. to 41/2d. ⅌ ℔ at their Markets, for were they to exceed these prices, the Manufacteurs would substitute European Tobaccos in place of American, which could be raised in Siberia, Russia and many parts of Germany and brought to market for less money. But it has been discovered that the European Tobaccos cannot be brought up, or manufactured to advantage without having a certain quantity of american Tobaccos, mixd with it. The Holders of that article in Britain having found out this Secret keept up their Tobaccos in 1778, 1779, and 1780, till they had got the Prices 500 ⅌ Ct. higher than it was for fifty years preceding that Period. Tobaccos for the British Market has been sold at the amazing price of 2/6 ⅌ ℔ equal to £120 stg. ⅌ Hhd. after paying a duty to Government of nigh £30 stg. ⅌ Hhd. and in Holland and Germany, Virginia Tobaccos has been up to 15 Stivers ⅌ ℔, equal to £55 ⅌ Hhd. They have never rose so high in France. This is owing to that braunch of thier revenue being farmed out and the Farmers General oblige the people to make use of a larger share of European Tobaccos, and no others but themselves dare Sell or deall in Toba[ccos.] By the discovery that has been made of not being to Manafacture European Tobaccos to advantage, without a certain proportion of american Tobaccos, there is no doubt but this will encress the value of that plant, and that it will never be so low in price, in future, as it formerly has been, providing due pains is taken in Suporting the quality, and reducing the quantity, so much as from glutting the European Market.


100,000 hhds. Tobacco has been estimated as the Exports from


Virginia and maryland previous to the war and did not bring more


than £6.10 Stg. ⅌ Hhd. so that the value to both Countrys was


not more than the sum of
£650,000.


  This year 1784. there will be exported from Virginia



  42,000 Hhds. Tobo. the average price from



  28/ to 40/ ⅌ 100 ℔ the medium price 34/ ⅌



  100. ℔ equal to £12.10 stg. ⅌ Hhd.

£525,000




  21,000 Hhds. suppose to be exported  from Maryland sells at the same rate  in the County 63000,
}
262,500



  So that the whole exports of Virga & Myrd  brings

£787,500


  Brings this Sum more than a full Crop


£137,500


If the quantity of Tobacco expected from Virginia and Maryland did not exceed 50,000 hhds. it would bring more money to the Country than 100,000 hhds. formerly exported did, what a vast deall of Labour and Land might be safed which if applyd to the raising of Grain, building of ships, making of Pot ashes and other usefull braunches it is easly perceved what benefitte would come to the State by such measures being persued.
By the averaged quantity of Tobacco exported in 1771, 1772 and 1773 from Virginia I will endeavour to make an estimate of the whole exports, and to safe [save] figures and calculations the whole shall be made in Sterling money. Be pleased to observe this is the average Exports of the three years above mentioned. The article of Pigg and Bar Iron exported at that time was considerable and might amount to the value of £24,000, ⅌ year, but as there were only two foundries at that time in Virginia that made Pig Iron that was exported, and that the Ore was brought from Maryland I will not bring Iron into the Estimate.


   67,247
  Hhds. Tobo. the Avrage qty. exported in 1771, 1772, & 1773 was
}
} £6.10/ ⅌ Hd.
£437,105.10


374 010
  Barrells Tar Pitch & Turpentine

@ 7/ 
    13,118.


  9 400
  Barrells Pork

45/ 
    21,150.


  2 000
  Barrells Beef

30/ 
     3,000.


200,000
  Bushells wheat & wheat meal

 3/ 
    30,000.


250,000
  Bushells Indian Corn

1/3
    15,625.


 50,000
  Bushells of Oats

 1/ 
     2,500.


 10,000
  Bushells of Pease

 2/ 
     1,000.





£523,498.10


☞ The Pork and Beef in this estimate is mostly from N. Carolina as also all Navell stores.
The Exports of Lumber may be estimated as under, to be well ascertained vizt.



To Store 67,247 Hds. Tobo. will require of Hhd. and Barrell staves 2488 M. @ 50/

6210.



370 M. Pipe Staves for the Cadiz, Lisbon and Madeira markets
} £6
2220.



800 M. white Oak Hhds. for W. Indian market 60/

2400.



1000 M. Red Oak Hhd. Staves for ditto. 40/

2000.



Shingles for W. Indian market & other

2500.



Scantling, Runging Timber & plank
}
4000.



  Hickory & Oak Hoops Ox bows, hand Spokes & Hoe handles Oars &c.
1500.



Masts yards & Bowsprits for the British Market

1500.



Kill [keel] pins and white Oak Plank

3500.
25 830.  


The articles of Deer skins had formerly been considerable but so many are not latly exported but suppose Deer skins, Bees wax, myrtle wax, Snake  Root, of the Articles the value anualy exported
4 000.  





£553,328.10


The Article of Ginsang may become one of considerable  value to the State of Virginia there has been exported previous to the late war to the value of 30,000 ℔ @ 2/ ⅌ ℔
3,000.  


The whole value of the exports from Virga. the average of three years previous to the war
  £556,328.  


Ship Building was a considerable braunch of business in Virginia, and not any State on this Continent has so many Natural advantages as the State of Virginia, some years before the war the quantity of shipping built was about 5,000 Tuns ⅌ Annum, of this about ¾ths was vessells from 150 to 300 Tuns burthen mostly for the European Trade, ¼ sloops, Schooners and Brigs. from 150 to 70 Tuns furnished for the W. India and Madeira and Coasting trade @ £5 ⅌ per Tun finish is
25,000.  





  £781,328. 



The article of Ship Building might be carried to a vast extent in Virga. all matterials being got on the spot vizt. Timber, Plank, Pitch, Tar, Turpentine, Iron, Hemp, Flax, Masts, yards and Bowsprits. In N. England all these Articles are brought at a great distance, and most of them from some of the other States. Timber they have to bring by land Carriage above 30 miles to Boston, masts and yards, Plank &c. from Casco Bay at the distance of 70 to 80 Leagues. They have not one article for Ship Building on equale terms with Virginia, the Workmen and Carpenters excepted. But one advantage above all the rest, Virginia has this, that ships when built there get a load Immediatly. This is not the case in N. England. After they build the ships they are obliged to send them to the Southern States to load. This adds much to the cost of the ship, Especly in war time. It is also to be considered that the navigation is always open and Safe to Virginia, at all Seasons of the year. To the Northard they are Shut up 2 months in the winter, and the Ports to the Southward are all Barr Harbors. There are advantages to Virginia which if well Improved would carry the principal Trade of this Continent to Virginia.
If the culture of Tobacco were confined to a smaller quantity say 50,000 to 60,000 Hhds. from Virga. and Maryland I think it is obvious that a larger sum of money would be got for it. Besides, it would be safing one half of the Land, and Labour which might be applyd to the following usefull Braunches.
Ship Building to a vast extent, say 10,000 Tun⅌an. £50,000. Pot and Pearl Ashes, this is a considerable article in N. York Connecticut and N. England Governments. As the China Trade is opend to America, if the growing of Ginseng, the curing of it, and getting it under a proper Inspection, this article might be brought to a very, great vallue, and the State of Virginia alone could supply the whole of the China market with this Article. A French Jesuite was the first who discovered this valuable plant in Canada, and the French East India Company were the first European Nation who carried that raised in America to China. It sold for a very considerable price, but for want of care in Government, and owing to the avidity of Individuals when they found this plant so valuable and in such demand they substituted other Roots in Roome of the Genuine Ginseng. The Chinese soon discovered the fraud, and the American Ginseng lost its Character, and consequently sale. Thus by the avariciousness of a few, the East India Company lost a valuable article of Export. A famous  French author in giving account of this Plant say[s] as follows, “The virtues of the ginsang are many. But it is generally allowed to be a strengthener of the Stomach, and a purifier of the blood. The Chinese are so fond of it, that they never think they can Pay too dear for it. The Government sends out 10,000 Tartar Soldiers every year to gather this plant, and every soldier is obliged to bring Two Ounces of the best ginsang gratis, and for the rest they are paid its weight in Silver. Private persons are not permitted to gather it, but this prohibition does not prevent their going in Search of it. If they did not break this unjust law, they would not be able to Pay for the Commodities they buy in the Empire.”
If what I have communicated to you can be of any service it will give me pleasure, and if there is any other matters in which I can add to the above you may command them. With a little time and consideration an estimate might be made of the extent of the ship Building and Lumber Trade could be brought to in Virginia. Such a trade to the State of Virginia might be something similar to the Coal Trade in England for raising Seamen and encressing shiping, but I am well assured that the whole of that Braunch of Business would be carried on from Virginia To the Northward. The only lumber Country is the Province of Maine, at Casco Bay, Falmouth &c. but even there, although they may get White Pine in abundance they have not the Pitch Pine so valuable in Building nor can they furnish the Staves and Heading fitt for the W. Indian markets as well as that of Portugale, Cadiz, Madeira, Thenerifee [Tenerife] &c. All these are to be come at in great abundence in the State of Virginia, and will continue to be plenty for a Century to come.
I am with much Respect Sir yr Ob hb Serv.,

N J

